—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered April 25, 2001, convicting defendant, after a jury trial, of assault in the first degree, coercion in the first degree and unlawful imprisonment in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 23 years, 3V2 to 7 years, and 2 to 4 years, respectively, unanimously affirmed.
To the extent that the uncharged crimes evidence introduced at trial could be viewed as unnecessarily cumulative, any such error was harmless on the basis of the overwhelming evidence establishing defendant’s guilt (see People v Crimmins, 36 NY2d 230). Defendant’s objection to the court’s failure to deliver a specific limiting instruction, as it had agreed to do, is unpreserved (People v Whalen, 59 NY2d 273, 280), and we decline to review it in the interest of justice. Were we to review this claim, we would find the error to be harmless. Concur — Tom, J.P., Andrias, Rosenberger, Friedman and Marlow, JJ.